Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Due to independent claim 1 being allowed as shown below, previously withdrawn dependent claims 3 and 5 are now allowed by rejoinder as requested by the applicant in the applicant arguments/remarks filed 03/01/2021.

Allowable Subject Matter
Claims 1-7, 9-15, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a pneumatic tire with a tread and one or more layers adjacent to the tread, wherein the layer(s) comprise at least one cord comprising a braid comprising a plurality of braided strands of yarn of substantially non-elastic material, where the braid has about 1 to 5 stitches per cm.

The closest prior art is Ishii (JP-2014084065), which teaches a pneumatic tire with a tread and at least one layer adjacent to the tread, wherein the layer(s) comprise at least one braid comprising braided strands of yarn, which is characterized by having about 1 to 5 stitches per cm. However Ishii does not teach the braided strands of yarn being substantially non-elastic, or the layer(s) comprising cords made of braids comprising braided strands of yarn.

While one of ordinary skill in the art could attempt to use Roland (EP-0248164) to modify Ishii and teach the braided strands of yarn being substantially non-elastic, this combination would still not teach the layer(s) comprising cords made of braids comprising braided strands of yarn, as is shown by pages 8-9 of the applicant arguments/remarks filed 03/01/2021. Since there is no combination with a proper motivation in the art to teach all of these limitations together, the application is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748